This is the state’s appeal from the grant by the Superior Court of the defendant’s motion to dismiss a criminal complaint charging the defendant with operating a motor vehicle at an unreasonable rate of speed. The defendant concedes that the state’s exception to the grant of his motion should be sustained because of our holding in State v. Reis, 107 R. I. 188, 265 A.2d 651.
The state’s exception is sustained; the Superior Court’s dismissal of the complaint is reversed and the case is remitted to the Superior Court for further proceedings.